DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
This office action is in response to the amendment filed 11/30/2021, which amends claims 1, 7-8, 23 and 29, and cancels claims 6, 11, and 32-33. Claims 34-35 are added. 
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 11/30/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-2, 6, 11, 14-15, 20, 23-24, and 29-32 as being anticipated by Kita et al. (JP 2003/109758 A), and the rejection under 35 U.S.C. 103 of claims 1-2, 6-7, 14-15, 20-24, 26, and 30-32 as being unpatentable over Kita et al. (JP 2003/109768 A) in view of Oshiyama et al. (JP 2008/210941 A1), and of claims 1-2, 8, 11, 14-15, 20-24, 26-27, and 29-33 as being unpatentable over Xia et al. (US 2011/0227049 A1) in view of Hirata et al. (JP 2003/113161 A).
Claims 1-2, 7-8, 14-15, 2024, 26-27, 29-31, and 34-35 are pending in the application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 32 and 33 are objected to for failing to appear in the claims listing. As the 2nd paragraph of p. 23 of the reply filed 30 November 2021 indicates that these claims are as cancelled, the response is being treated as a bona fide attempt to respond with an inadvertent omission. Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 35 contains embodiments which do not meet the requirements of conditions 1 or 2 of parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 14-15, 20-24, 26-27, 29-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) in view of Oshiyama et al. (JP 2008/210941 A, using the previously provided translation for references).
With respect to claim 1, Xia discloses a compound comprising a first ligand which has the structure pictured below (paragraph 0016).

    PNG
    media_image1.png
    200
    274
    media_image1.png
    Greyscale

In this formula, X is oxygen, and R1 is an alkyl group (paragraph 0017, lines 3-8).
Xia includes each element claimed, with the only difference between the claimed invention and Xia being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with relatively low sublimation temperature and which provide improved device fabrication (paragraph 0056, lines 1-5), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Xia differs from the claimed invention in that Xia does not teach a cycloalkyl group at a position analogous to R1.
Oshiyama teaches an analogous structure comprising a dibenzofuran-pyridine ligand (see Figure 9 on page 15 of the original document, and the definitions of X101, and Z61 and Z62 in paragraph 40) which also comprises a cyclopropyl group.
Oshiyama teaches that the three-dimensional bulkiness of the cyclopropyl group cancels the interaction between molecules which improves the light emission efficiency and extends the light emission lifetime (paragraph 0051).
This modification would form the compound below if the bulky substituent were placed ortho at R1.

    PNG
    media_image2.png
    274
    416
    media_image2.png
    Greyscale

This compound reads on condition 1 of the instant claim when R1 is a cycloalkyl group, and M is iridium.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dibenzofuran-pyridine ligand of Xia to comprise a cyclopropyl group in order to cancel the interaction between molecules and improve the light emission efficiency and extend the light emission lifetime (paragraph 0051), as taught by Oshiyama.
With respect to claim 2, Xia and Oshiyama teach the compound of claim 1, and M is iridium.
With respect to claim 7, Xia and Oshiyama teach the compound of claim 1, and R1 is a cycloalkyl group.
With respect to claim 14, Xia and Oshiyama teach the compound of claim 1, and the compound has the formula M(LA)n(LB)m-n when M is iridium, LB is a bidentate ligand, m is 3, and n is 1.
With respect to claim 15, Xia and Oshiyama teach the compound of claim 14, and the compound has the formula Ir(LA)(LB)2 and LB is different from LA.
With respect to claims 20-22, Xia and Oshiyama teach the compound of claim 14, and LB is a phenylpyridine ligand when X1-X8 are carbon atoms (claim 20), and RB1-B5 are hydrogen atoms (LB1 claim 22).

    PNG
    media_image3.png
    213
    124
    media_image3.png
    Greyscale


With respect to claim 23, Xia discloses an organic light emitting device comprising an anode, a cathode, an organic layer, and the organic layer comprises a compound of Formula I, which is pictured below (paragraph 0077, lines 1-5) (paragraph 0016).

    PNG
    media_image1.png
    200
    274
    media_image1.png
    Greyscale

In this formula, X is oxygen, and R1 is an alkyl group (paragraph 0017, lines 3-8).
Xia includes each element claimed, with the only difference between the claimed invention and Xia being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with relatively low sublimation temperature and which provide improved device fabrication (paragraph 0056, lines 1-5), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Xia differs from the claimed invention in that Xia does not teach a cycloalkyl group at a position analogous to R1.
Oshiyama teaches an analogous structure comprising a dibenzofuran-pyridine ligand (see Figure 9 on page 15 of the original document, and the definitions of X101, and Z61 and Z62 in paragraph 40) which also comprises a cyclopropyl group.
Oshiyama teaches that the three-dimensional bulkiness of the cyclopropyl group cancels the interaction between molecules which improves the light emission efficiency and extends the light emission lifetime (paragraph 0051).
This modification would form the compound below if the bulky substituent were placed ortho at Oshiyama at R1.

    PNG
    media_image2.png
    274
    416
    media_image2.png
    Greyscale

This compound reads on condition 1 of the instant claim when R1 is a cycloalkyl group, and M is iridium.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dibenzofuran-pyridine ligand of Xia to comprise a cyclopropyl group in order to cancel the interaction between molecules and improve the light emission efficiency and extend the light emission lifetime (paragraph 0051), as taught by Oshiyama.
With respect to claim 24, Xia and Oshiyama teach the OLED of claim23, and the organic layer is an emissive layer and the compound is an emissive dopant (paragraph 0081, lines 1-3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound as an emissive dopant in an emissive layer, as demonstrated by Xia.
With respect to claims 26 and 27, Xia and Oshiyama teach the OLED of claim 24, and the organic layer comprises the dibenzothiophene host pictured below, which reads on the claim when all R groups are hydrogen atoms (paragraph 0081).

    PNG
    media_image4.png
    196
    258
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host material of Xia in the emissive layer of Xia and Oshiyama as Xia demonstrates this was a known host material for organometallic compounds known prior to the effective filing date of the claimed invention.
With respect to claim 29, Xia teaches a consumer product (paragraph 0083), which is an organic light emitting device comprising an anode, a cathode, an organic layer, and the organic layer comprises a compound of Formula I, which is pictured below (paragraph 0077, lines 1-5) (paragraph 0016).

    PNG
    media_image1.png
    200
    274
    media_image1.png
    Greyscale

In this formula, X is oxygen, and R1 is an alkyl group (paragraph 0017, lines 3-8).
Xia includes each element claimed, with the only difference between the claimed invention and Xia being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with relatively low sublimation temperature and which provide improved device fabrication (paragraph 0056, lines 1-5), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Xia differs from the claimed invention in that Xia does not teach a cycloalkyl group at a position analogous to R1.
Oshiyama teaches an analogous structure comprising a dibenzofuran-pyridine ligand (see Figure 9 on page 15 of the original document, and the definitions of X101, and Z61 and Z62 in paragraph 40) which also comprises a cyclopropyl group.
Oshiyama teaches that the three-dimensional bulkiness of the cyclopropyl group cancels the interaction between molecules which improves the light emission efficiency and extends the light emission lifetime (paragraph 0051).
This modification would form the compound below if the bulky substituent were placed ortho at Oshiyama at R1.

    PNG
    media_image2.png
    274
    416
    media_image2.png
    Greyscale

This compound reads on condition 1 of the instant claim when R1 is a cycloalkyl group, and M is iridium.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dibenzofuran-pyridine ligand of Xia to comprise a cyclopropyl group in order to cancel the interaction between molecules and improve the light emission efficiency and extend the light emission lifetime (paragraph 0051), as taught by Oshiyama.
With respect to claim 30, Xia and Oshiyama teach the consumer product of claim 29, and Xia teaches that OLEDs may be used in flat panel displays (paragraph 0005).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the consumer device of Xia and Oshiyama in a flat panel display, as taught by Xia.
With respect to claim 31, Xia and Oshiyama teach the compound of claim 1, and each of R and R2, R4, and R5 are hydrogen atoms, and R1 is a cycloalkyl group.
With respect to claim 34, Xia and Oshiyama teach the compound of claim 1, and ligand LA is selected as 
    PNG
    media_image5.png
    129
    115
    media_image5.png
    Greyscale
, as pictured above.

Claims 1-2, 8, 14-15, 20-24, 26-27, 29-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) in view of Hirata et al. (JP 2003/113161 A, using the previously provided translation for references).
With respect to claim 1, Xia teaches heteroleptic iridium complexes with a single pyridyl dibenzo-substituted ligand.
Xia gives a general formula by which to form the compounds in Formula IV (paragraph 0022), which is pictured below.

    PNG
    media_image6.png
    344
    566
    media_image6.png
    Greyscale

In this formula, X is an oxygen atom, R1 is an aryl group, and all other R groups are hydrogen atoms (paragraph 0017, lines 3-8).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with improved stability, efficiency, and narrow line width (paragraph 0047, lines 17-20), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that R1 is not a fluorine, partially fluorinated alkyl, partially fluorinated cycloalkyl, or combination thereof.
Hirata teaches an iridium phenylpyridine complex that includes a fluorine atom at a position excluding the 1, 6, 7, 10, or 12 positions counted from the nitrogen atom (paragraph 0005), which is more easily visualized using the formula given in the abstract, which is pictured below.

    PNG
    media_image7.png
    191
    370
    media_image7.png
    Greyscale

Hirata teaches that when a 2-phenylpyridine ligand is substituted with a fluorine atom in the 3,4, 5, or 11 position, the binding energy with the carbon atom is increased and the heat resistance and oxidation resistance is improved (paragraph 0007-0008).
When the pyridyl dibenzo-substituted ligand of Xia is substituted with a fluorine atom at a position analogous to position 5, as taught by Hirata, the compound below is formed.

    PNG
    media_image8.png
    269
    415
    media_image8.png
    Greyscale

This compound reads on condition (2) R3 is aryl and R1 is a fluorine atom, M is iridium, and all other R groups are hydrogen.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to add a fluorine atom onto the iridium compound of Xia at a position analogous to instant R1 in order to form an iridium compound with increased heat and oxidation resistance as taught by Hirata.
With respect to claim 2, Xia and Hirata teach the compound of claim 1, and M is iridium.
With respect to claim 8, Xia and Hirata teach the compound of claim 1, and R3 is aryl, and R1 is a fluorine atom.
With respect to claims 14 and 15, Xia and Hirata teach the compound of claim 1, and the compound has the formula of Ir(LA)(LB)2 when m is 3 and n is 1.
With respect to claim 20, Xia and Hirata teach the compound of claim 14, and LB is selected as the ligand below when X1-X8 are carbon atoms.

    PNG
    media_image9.png
    234
    127
    media_image9.png
    Greyscale

With respect to claim 21, Xia and Hirata teach the compound of claim 20, and LB is a phenylpyridine ligand.
With respect to claim 22, Xia and Hirata teach the compound of claim 14, and the ancillary ligand pictured above reads on embodiment LB1.
With respect to claim 23, Xia teaches an anode, a cathode, an organic layer, and the organic layer comprises heteroleptic iridium complexes with a single pyridyl dibenzo-substituted ligand (paragraph 0077).
Xia gives a general formula by which to form the compounds in Formula IV (paragraph 0022), which is pictured below.

    PNG
    media_image6.png
    344
    566
    media_image6.png
    Greyscale


In this formula, X is an oxygen atom, R1 is an aryl group, and all other R groups are hydrogen atoms (paragraph 0017, lines 3-8).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with improved stability, efficiency, and narrow line width (paragraph 0047, lines 17-20), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that R1 is not a fluorine, partially fluorinated alkyl, partially fluorinated cycloalkyl, or combination thereof.
Hirata teaches an iridium phenylpyridine complex that includes a fluorine atom at a position excluding the 1, 6, 7, 10, or 12 positions counted from the nitrogen atom (paragraph 0005), which is more easily visualized using the formula given in the abstract, which is pictured below.

    PNG
    media_image7.png
    191
    370
    media_image7.png
    Greyscale

Hirata teaches that when a 2-phenylpyridine ligand is substituted with a fluorine atom in the 3,4, 5, or 11 position, the binding energy with the carbon atom is increased and the heat resistance and oxidation resistance is improved (paragraph 0007-0008).
When the pyridyl dibenzo-substituted ligand of Xia is substituted with a fluorine atom at a position analogous to position 5, as taught by Hirata, the compound below is formed.

    PNG
    media_image8.png
    269
    415
    media_image8.png
    Greyscale

This compound reads on condition (2) R3 is aryl and R1 is a fluorine atom, M is iridium, and all other R groups are hydrogen.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to add a fluorine atom onto the iridium compound of Xia at a position analogous to instant R1 in order to form an iridium compound with increased heat and oxidation resistance as taught by Hirata.
With respect to claim 24, Xia and Hirata teach the OLED of claim 23, and the organic layer is an emissive layer and the compound is an emissive dopant (paragraph 0081).
With respect to claims 26 and 27, Xia and Hirata teach the OLED of claim 24, and the organic layer further comprises the dibenzothiophene host pictured below (paragraph 0081).

    PNG
    media_image10.png
    396
    523
    media_image10.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the dibenzothiophene host pictured above with the organometallic compound of Xia and Hirata, as Xia demonstrates this was a known host for organometallic emitters prior to the effective filing date of the claimed invention.
With respect to claim 29, Xia teaches a consumer product (paragraph 0083) comprising an anode, a cathode, an organic layer, and the organic layer comprises heteroleptic iridium complexes with a single pyridyl dibenzo-substituted ligand (paragraph 0077).
Xia gives a general formula by which to form the compounds in Formula IV (paragraph 0022), which is pictured below.

    PNG
    media_image6.png
    344
    566
    media_image6.png
    Greyscale


In this formula, X is an oxygen atom, R1 is an aryl group, and all other R groups are hydrogen atoms (paragraph 0017, lines 3-8).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with improved stability, efficiency, and narrow line width (paragraph 0047, lines 17-20), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from the claimed invention in that R1 is not a fluorine, partially fluorinated alkyl, partially fluorinated cycloalkyl, or combination thereof.
Hirata teaches an iridium phenylpyridine complex that includes a fluorine atom at a position excluding the 1, 6, 7, 10, or 12 positions counted from the nitrogen atom (paragraph 0005), which is more easily visualized using the formula given in the abstract, which is pictured below.

    PNG
    media_image7.png
    191
    370
    media_image7.png
    Greyscale

Hirata teaches that when a 2-phenylpyridine ligand is substituted with a fluorine atom in the 3,4, 5, or 11 position, the binding energy with the carbon atom is increased and the heat resistance and oxidation resistance is improved (paragraph 0007-0008).
When the pyridyl dibenzo-substituted ligand of Xia is substituted with a fluorine atom at a position analogous to position 5, as taught by Hirata, the compound below is formed.

    PNG
    media_image8.png
    269
    415
    media_image8.png
    Greyscale

This compound reads on condition (2) R3 is aryl and R1 is a fluorine atom, M is iridium, and all other R groups are hydrogen.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to add a fluorine atom onto the iridium compound of Xia at a position analogous to instant R1 in order to form an iridium compound with increased heat and oxidation resistance as taught by Hirata.
With respect to claim 30, Xia and Hirata teach the consumer product of claim 29, and Xia teaches that a known application of OLEDs is flat panel displays (paragraph 0005).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the OLED of Xia and Hirata in a flat panel display, as taught by Xia.
With respect to claim 31, Xia and Hirata teach the compound of claim 1, and R, R1, R2, R4, and R5 are each independently hydrogen, aryl, and halide.
With respect to claim 34, Xia and Hirata teach the compound of claim 1, and LA is selected as 
    PNG
    media_image11.png
    136
    115
    media_image11.png
    Greyscale
.	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamada et al. (JP 2003073665 A) – teaches ortho substitution of an organometallic ligand
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./Examiner, Art Unit 1786